Military fay; discharge; limitation of actions. — Plaintiff, a former enlisted man in the Army, was dishonorably discharged following court-martial proceedings in 1957. His petition filed January 7, 1970, seeks to have his discharge set aside and to recover pay forfeitures. The case comes before the court on defendant’s motion to dismiss the petition, to which motion plaintiff has filed no response and to which the time for responding has expired under the Rules of the court. Upon consideration thereof, without oral argument, the court concluded on the basis of the decisions by this court in Mathis v. United States, 183 Ct. Cl. 145, 391 F. 2d 938 (1968), and Webster v. United States, 179 Ct. Cl. 917 (1967), that plaintiff’s alleged claim is barred by the statute of limitations, 28 U.S.C. § 2501. On May 1, 1970 the court granted defendant’s motion and dismissed the petition.